PER CURIAM.
In this jury-tried case, defendant was charged with first degree murder* and *341armed criminal action. The jury convicted him of second degree murder and armed criminal action. The trial court sentenced him as a prior and persistent offender to two consecutive life sentences. Thereafter, defendant filed a Rule 29.15 motion which was denied without an evidentiary hearing. He appeals both judgments.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).

 The trial court’s written judgment indicates defendant was found guilty of first degree murder. *341This is inconsistent with the jury’s verdict and the court’s oral pronouncement of second degree murder. Pursuant to Rule 30.23, we correct the trial court’s judgment to read second degree murder.